725 N.W.2d 33 (2006)
Cynthia Marie STOMPS, Plaintiff-Appellee,
v.
MICHIGAN BELL TELEPHONE COMPANY and Second Injury Fund/Total and Permanent Disability Provision, Defendants-Appellants.
Docket No. 132140, COA No. 268420.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the August 15, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.